19-13576-scc      Doc 26     Filed 07/01/20 Entered 07/01/20 13:17:26            Main Document
                                          Pg 1 of 2



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 IN RE:

      S.L.B. ESSEX FAMILY LIMITED                        CASE NO. 19-13576-scc
 PARTNERSHIP,
                                                         CHAPTER 11

                               DEBTOR.                   NOTICE OF FIRM CHANGE OF
                                                         ADDRESS



To:    Clerk of the Court and All Parties of Record

       PLEASE TAKE NOTICE that effective July 1, 2020, Akerman LLP, counsel for creditor

CitiMortgage, Inc. and Cenlar FSB has a new address. All future reference to the firm should be

to the address listed below, and a copy of all notices given or required to be given and all papers

served or filed in connection with this case should be served upon counsel at the below address.

       NEW ADDRESS:                   AKERMAN LLP
                                      520 Madison Avenue, 20th Floor
                                      New York, NY 10022
                                      (212) 880-3800

Dated: New York, New York
       July 1, 2020

                              AKERMAN LLP

                              By: /s/ Ashley S. Miller
                                     Ashley S. Miller, Esq.
                                     Jordan M. Smith, Esq.
                                     520 Madison Avenue, 20th Floor
                                     New York, NY 10022
                                     (212) 880-3800
                                     ashley.miller@akerman.com
                                     jordan.smith@akerman.com
                                     Attorneys for CitiMortgage, Inc. and Cenlar FSB

TO:    Gary Goldstein, Esq.
       1710 Lands End Rd
       Manalapan, FL 33462



                                                 1
19-13576-scc   Doc 26     Filed 07/01/20 Entered 07/01/20 13:17:26   Main Document
                                       Pg 2 of 2




     Andrea B. Schwartz, Esq.
     United States Trustee
     Office of the United States Trustee
     U.S. Federal Office Building
     201 Varick Street, Room 1006
     New York, NY 10014




                                           2
